DETAILED ACTION
This is on the merits of Application No. 16/694732, filed on 11/25/2019. Claims 1-5, 7-13, and 15-19 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 04/22/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Drawings
The drawings are objected to because of the shading of Figs. 6-9 and 12-13. See MPEP 1.84(m), sectional views must provide hatching.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 line 5 states “a drive side of electronic” and should state –a drive side of said electronic--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2010/0044180 to Chen in view of U.S. Patent App. Pub. No. 2016/0160941 to Green et al. and in further view of Miyoshi.
Chen
(Claim 1) An electronic automatically decoupling hub assembly (Figs. 3-4) comprising: an axle (10); a hub shell (21) rotationally positioned about the axle; a bearing (12) rotationally positioned about the axle; a cassette body assembly (31) rotationally positioned about the bearing, the cassette body assembly having at least one tooth (311) therein; at least one pawl (32) to engage with the at least one tooth of the ratchet ring.
(Claim 2) the hub shell rotationally positioned about the axle on a non-drive side of said electronic automatically decoupling hub assembly; and the bearing rotationally positioned about the axle on a drive side of said electronic automatically decoupling hub assembly (Fig. 3).
(Claim 8) the cassette body assembly having a plurality of teeth therein; and a plurality of pawls, the plurality of pawls to engage with at least two of the plurality of teeth of the cassette body assembly (Fig. 4).
(Claim 9) a seal (27) to contain the at least one pawl within the electronic automatically decoupling hub assembly; a ratchet ring (41); and an end cap (Fig. 3 unlabeled end cap on the right) coupled with the cassette body assembly, the end cap configured to prevent entry of contaminant into the electronic automatically decoupling hub assembly.
Chen does not disclose:
(Claim 1) an inductor comprising at least one pawl to selectively engage or disengage with the at least one tooth of the cassette body assembly, a selective disengagement of the at least one pawl from the at least one tooth of the cassette body assembly will cause the electronic automatically decoupling hub assembly to enter a freewheel state, and a selective engagement of the at least one pawl with the at least one tooth of the 
(Claim 3) the controller to provide at least one automatic activation signal; and the inductor to receive the at least one automatic activation signal and engage the at least one pawl with the at least one tooth of the cassette body assembly.
(Claim 4) the controller to provide at least one automatic deactivation signal; and the inductor to receive the at least one automatic deactivation signal and disengage the at least one pawl from the at least one tooth of the cassette body assembly.
(Claim 5) the controller to provide a plurality of automatic activation signals; the controller to provide a plurality of automatic deactivation signals; and the inductor to receive the plurality of automatic activation signals and the plurality of automatic deactivation signals and engage or disengage the at least one pawl with the at least one tooth of the cassette body assembly in accordance therewith.
(Claim 8) the inductor comprising a plurality of pawls, the plurality of pawls to selectively engage or disengage with at least two of the plurality of teeth of the cassette body assembly.
Green teaches:
(Claim 1) an inductor (Fig. 1 14) comprising at least one pawl (20) to selectively engage or disengage with the at least one tooth of the cassette body assembly, a selective disengagement of the at least one pawl from the at least one tooth of the ratchet ring will cause the electronic automatically decoupling hub assembly to enter a freewheel 
(Claim 3) the controller to provide at least one automatic activation signal; and the inductor to receive the at least one automatic activation signal and engage the at least one pawl with the at least one tooth of the cassette body assembly (Par. [0005], [0052]-[0058], can use controller to engage).
(Claim 4) the controller to provide at least one automatic deactivation signal; and the inductor to receive the at least one automatic deactivation signal and disengage the at least one pawl from the at least one tooth of the cassette body assembly (Par. [0005], [0052]-[0058], can use controller to disengage).
(Claim 5) the controller to provide a plurality of automatic activation signals; the controller to provide a plurality of automatic deactivation signals; and the inductor to receive the plurality of automatic activation signals and the plurality of automatic deactivation signals and engage or disengage the at least one pawl with the at least one tooth of the cassette body assembly in accordance therewith (Par. [0005], [0052]-[0058], can use controller to engage/disengage).
(Claim 8) 
Regarding claims 10-13 and 15-19, see as applied to claims 1-5 and 8-9 above. The inductor of green is an electromagnet.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the structure of Chen to replace the one-way clutch with a selectable one-way clutch, as taught by Green, in order to provide a freewheel action in the bicycle in order to lower parasitic losses of power.
Chen and Green do not explicitly teach:
(Claims 1, 10, 17) at least one sensor to provide an input to the controller, the input causing the controller to automatically provide the at least one automatic signal to the inductor. 
(Claim 7, 10, 17) where the sensor is selected from a group of sensors consisting of: an accelerometer, an optical detection device, and an image capturing device.
Miyoshi teaches:
(Claims 1, 10, 17) at least one sensor to provide an input to the controller, the input causing the controller to automatically provide the at least one automatic signal to the inductor (Fig. 3 element 41, par. [0065]-[0072]). 
(Claims 7, 10, 17) where the sensor is selected from a group of sensors consisting of: an accelerometer, an optical detection device, and an image capturing device (Fig. 3 element 41, par. [0065]-[0072]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the structure of Chen and Green to use an accelerometer to provide an input to the controller to establish a signal, as taught by Miyoshi, in order to provide appropriate timing of activating and deactivating the pawl from the ratchet. In order to know when best to activate and deactivate the hub, some form of information must reach the controller. Miyoshi provides a sensor that would provide .

Response to Arguments
Applicant's arguments filed 04/22/2021 have been fully considered but they are not persuasive.
Regarding the drawings, while the shading has been deleted, the sectional views must still provide hatching.
Regarding the 103 rejections, applicant argues that Miyoshi has nothing to do with “an electronic automatically decoupling hub assembly”. Miyoshi is not relied upon to teach the electronic automatically decoupling hub assembly, Miyoshi is relied upon to teach an accelerometer providing sensor information to a controller in order to control components of a bicycle. The combination of Chen and Green are used to teach the electronic automatically decoupling hub assembly. A controller is provided to control that selectable one-way clutch. That controller needs to receive information in some form in order to know when to activate and deactivate the one-way clutch. This is where Miyoshi teaches that an accelerometer can provide that information to a controller in order to control components on a bicycle. One of ordinary skill in the art would be able to take the teachings of Miyoshi and apply them to the combination of Chen and Green in order to have parameters provided to the controller in order to control the selectable one-way clutch.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY HANNON whose telephone number is (571)270-1943.  The examiner can normally be reached on Monday - Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY HANNON/               Primary Examiner, Art Unit 3659